STEPHENS, Circuit Judge
(dissenting).
I dissent. While there are important ultimate factual issues in this case, they are created almost, if not quite, of undisputed material facts. I have been unable to fit these material facts into the conclusions reached by my associates. In short, I think, the contract between appellant and Richfield (old company) cannot be fairly read as excluding the patent, specific mention of which was inadvertently omitted from the patent list written into the contract. Therefore, I think that this court should direct a finding along these lines and that an accounting should follow.